OPINION — AG — **** ADMINISTRATION OF INFANTRY DIVISION MUSEUM **** THE 45TH INFANTRY DIVISION MUSEUM PROVIDED IN 44 O.S. 1971 235 [44-235], IS PART OF THE MILITARY DEPARTMENT AND HAS THE LEGAL STATUS ATTRIBUTED TO A STATE AGENCY OR SUBDIVISION THEREOF. THE ADJUTANT GENERAL HAS THE POWER TO EXPEND STATE APPROPRIATED MONEY ON SAID MUSEUM AS PROVIDED FOR IN O.S.L. 1972, CH. 106, 1 AND 2, AND 44 O.S. 1971 26 [44-26]. MONEY CONTRIBUTED FOR THE BENEFIT OF THE MUSEUM MUST BE DONATED AS PROVIDED IN 60 O.S. 1971 383 [60-383], 60 O.S. 1971 384 [60-384], 60 O.S. 1971 385 [60-385], SAID SECTIONS PROVIDING AUTHORIZATION FOR THE ADJUTANT GENERAL TO EXPEND THOSE MONIES ON THE MUSEUM. (MIKE D. MARTIN)